EXHIBIT 10.3

 

SUBORDINATION AND INTERCREDITOR AGREEMENT

 

THIS SUBORDINATION AND INTERCREDITOR AGREEMENT, dated as of July 1, 2003, is by
and between PETER L. HAUSER, a resident of the State of Minnesota, and his
successors heirs and permitted assigns (the “Junior Creditor”), and PKM
PROPERTIES, LLC, a Minnesota limited liability company, and its endorsees,
successors and assigns (the “Senior Creditor”).

 

RECITALS:

 

A.  Medical CV, Inc., a Minnesota corporation (the “Borrower”) is or may
hereafter become indebted to the Junior Creditor pursuant to that certain
Subordinated Note, dated as of July 1, 2003, given by Borrower in favor of the
Junior Creditor in the original principal amount of $1,000,000 (the
“Subordinated Note”).

 

B.  The Borrower is now, or may hereafter be, indebted to the Senior Creditor as
a result of the advance of monies and other extensions of credit by the Senior
Creditor to the Borrower under: (i) a Discretionary Credit Agreement dated as of
January 17, 2003 (as the same may have been or may be amended, restated or
otherwise modified from time to time hereafter, the “January Credit Agreement”),
(ii) a Building Lease dated April 4, 2003 (as the same may be amended, restated
or otherwise modified from time to time hereafter, the “Lease”) and (iii) a
Discretionary Credit Agreement dated as of July 1, 2003 (as the same may be
amended, restated or otherwise modified from time to time hereafter, the “May
Credit Agreement”), each between the Borrower and the Senior Creditor and under
other agreements or arrangements for the extension of financial accommodations
now, heretofore or hereafter in effect.

 

C.  The Junior Creditor acknowledges that the loan or advance of monies or other
extensions of any financial accommodation or credit to the Borrower by the
Senior Creditor is of value to the Junior Creditor.

 

AGREEMENTS:

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is
acknowledged by the Junior Creditor, and in order to induce the Senior Creditor
to make loans or extend credit or any other financial accommodation to or for
the benefit of the Borrower, or to grant such renewals or extensions thereof as
the Senior Creditor may deem advisable, and to better secure the Senior Creditor
in respect of the foregoing, the Junior Creditor agrees as follows:

 

Section 1.  Definitions, Rules of Construction.

 

(a)  For purpose of this Agreement, the following terms shall have the following
meanings:

 

1

--------------------------------------------------------------------------------


 

“Bankruptcy Code” shall mean 11 U.S.C. § 101 et seq., as amended from time to
time.

 

“Borrower” shall have the meaning given to that term in Recital A above, and
shall include and any successor (including a debtor-in-possession under the
Bankruptcy Code), assignee, receiver, trustee or estate thereof.

 

“Default” shall mean any event which with the giving of notice or lapse of time,
or both, would become an Event of Default.

 

“Event of Default” shall mean (i) any Event of Default (as therein defined) or
breach under the January Credit Agreement or the May Credit Agreement, (ii) any
failure of the Borrower to pay when due (whether at the date scheduled therefor
or earlier upon acceleration), or when demanded (with respect to any obligation
payable on demand), any item constituting Senior Debt, or (iii) any event shall
occur or condition shall exist and shall continue for more than the period of
grace, if any, applicable thereto and shall have the effect of causing, or
permitting the Senior Creditor or any subsequent holder of Senior Debt to cause,
any item of Senior Debt to become due prior to its stated maturity, to realize
upon any collateral given as security therefor; provided, however that Event of
Default shall not in any event include any default occurring solely as a result
of a payment default under the May Discretionary Credit Note.

 

“Junior Creditor” shall mean Peter L. Hauser, and his successors, heirs and
assigns.

 

“May Discretionary Credit Note” means that May Discretionary Credit Note dated
as of the date of this Agreement, given by Borrower to Senior Creditor in the
original principal amount of $1,000,000, as it may be amended, modified,
supplemented, restated or replaced from time to time.

 

“May Security Agreement” means that certain May Security Agreement dated as of
the date of this Agreement, between Borrower, as debtor, and Junior Creditor and
Senior Creditor, individually and collectively, and their successors and assigns
as secured party, as it may be amended, modified, supplemented, restated or
replaced from time to time.

 

“Permitted Payments” shall have the meaning given in Section 3 below.

 

“Person” shall mean an individual, corporation, association, partnership,
limited partnership, trust, organization, individual or government or any
governmental agency or any political subdivision thereof.

 

“Security Interest” means any lien, pledge, mortgage, encumbrance, charge or
security interest of any kind whatsoever, whether arising under a security
instrument or as

 

2

--------------------------------------------------------------------------------


 

a matter of law, judicial process or otherwise, or any agreement to grant any
lien, or security interest in, or to pledge, mortgage or encumber, any assets.

 

“Senior Debt” shall mean all liabilities and obligations of the Borrower to the
Senior Creditor howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising or incurred, including, without limitation, all of the
Borrower’s obligations to the Senior Creditor under the January Credit
Agreement, the May Credit Agreement, the Lease, and any note or notes executed
by the Borrower thereunder, and all other obligations under any other agreement
between the Borrower and the Senior Creditor now or hereafter in effect, and
also including, without limitation, any and all interest accruing on any of the
Senior Debt after the commencement of any proceedings referred to in Section 5
below, notwithstanding any provision or rule of law which might restrict the
rights of the Senior Creditor, as against the Borrower or anyone else, to
collect such interest; provided, however, that (1) Senior Debt shall not include
any obligations arising solely under the May Discretionary Credit Note, (2) for
purposes hereof, Senior Debt shall include not more than the sum of $943,666 of
principal under the January Discretionary Credit Agreement, and (3) in order to
be considered Senior Debt hereunder as of any particular time, obligations with
respect to the Lease must be due and payable at such time (without
acceleration).

 

“Subordinated Debt” shall mean (a) with respect to the Junior Creditor, all
obligations, liabilities and indebtedness of the Borrower to the Junior
Creditor, howsoever arising or evidenced, whether direct or indirect, absolute
or contingent, due or to become due, now existing or hereafter arising or
incurred, under any written or unwritten agreement, including, without
limitation, the Subordinated Debt Documents; and (b) with respect to the Senior
Creditor, all obligations, liabilities and indebtedness of the Borrower to the
Senior Creditor arising solely under the May Discretionary Credit Note.

 

“Subordinated Debt Collections” means any value, property, payment,
distribution, security, instrument or proceeds thereof solely upon or solely
with respect to the Subordinated Debt, including, without limitation, Permitted
Payments.

 

“Subordinated Debt Documents” shall mean the Subordinated Note and all security
agreements, guaranties and other arrangements and agreements with or in favor of
Junior Creditor executed and/or delivered in connection with the Subordinated
Debt, including, without limitation, the Subordinated Note.

 

“Subordinated Note” shall have the meaning given to that term in Recital A
above, and shall include any amendments, modifications or restatements thereto
or thereof (but nothing in this definition shall be deemed to waive the
provisions of Section 10 below requiring the Senior Creditor’s prior written
consent to any change in the Subordinated Note).

 

3

--------------------------------------------------------------------------------


 

(b)  In this Agreement, in the computation of a period of time from a specified
date to a later specified date, unless otherwise stated the word “from” means
“from and including” and the word “to” or “until” each means “to but excluding.”

 

(c)  Other terms may be defined in other parts of this Agreement.  All
references to agreements and other contractual instruments shall be deemed to
include all subsequent amendments thereto or changes therein entered into in
accordance with their respective terms, and all references to Persons shall be
deemed to include their permitted successors and assigns.  Unless the context in
which used herein otherwise clearly requires, “or” has the inclusive meaning
represented by the phrase “and/or.”  All incorporations by reference of
covenants, terms, definitions or other provisions from other agreements are
incorporated into this Agreement as if such provisions were fully set forth
herein, and include all necessary information and related provisions from such
other agreements, and all such covenants, terms, definitions or other provisions
from other agreements incorporated into this Agreement by reference shall
survive any termination of such other agreements until the Senior Debt has been
indefeasibly paid in full and all financing arrangements between the Borrower
and the Senior Creditor shall have been terminated.

 

Section 2.  Standby; Subordination.  The payment and performance of the
Subordinated Debt is hereby subordinated to the payment and performance in full
of the Senior Debt, and, except as set forth in Section 3 below, neither the
Junior Creditor nor the Senior Creditor will ask, demand, sue for, take or
receive from the Borrower or any other Person liable for all or any part of the
Senior Debt, by setoff or in any other manner, the whole or any part of the
Subordinated Debt, or any monies which may now or hereafter be owing in respect
of the Subordinated Debt (whether such amounts represent principal or interest,
or obligations which are due or not due, direct or indirect, absolute or
contingent), including, without limitation, taking any additional security for
any of the foregoing, or the taking of any negotiable instrument therefor,
unless and until all of the Senior Debt shall have been indefeasibly paid and
satisfied in full and all financing arrangements with respect to Senior Debt
between the Borrower and Senior Creditor have been terminated.  The Junior
Creditor warrants and represents that his Subordinated Debt is secured solely
pursuant to the May Security Agreement and agrees that (a) the Junior Creditor
hereafter will not accept any additional security therefor from the Borrower, or
from any third Person for the benefit of the Borrower; and (b) (i) all Security
Interests of the Junior Creditor and the Senior Creditor in any assets of the
Borrower or any assets securing the Senior Debt shall and hereby are
subordinated to the rights and interests of the Senior Creditor, if any, in
those assets to secure Senior Debt, (ii) the Junior Creditor shall have no right
to possession of any such assets or to foreclose upon any such assets, whether
by judicial action or otherwise, unless and until all the Senior Debt shall have
been indefeasibly paid and satisfied in full and all financing arrangements
between the Borrower and Senior Creditor with respect to Senior Debt have been
terminated, and (iii) at the request of the Senior Creditor, the Junior Creditor
shall authorize, execute or deliver to the Senior Creditor such termination
statements and releases as the Senior Creditor shall reasonably request to
release the Junior Creditor’s Security Interest in or against such property. 
Neither the Junior Creditor or the Senior Creditor, prior to the indefeasible
payment in full and discharge of the Senior Debt and the termination of all
financing arrangements between the Borrower and the Senior Creditor with respect
to Senior

 

4

--------------------------------------------------------------------------------


 

Debt, shall have any right to enforce any claim with respect to the Subordinated
Debt, or to take any action against the Borrower or the property of the Borrower
or of any other Person liable for all or any part of the Senior Debt for the
benefit of the Borrower to collect any Subordinated Debt.  The Junior Creditor
acknowledges and agrees that, to the extent the terms and provisions of this
Agreement are inconsistent with any agreement or understanding between the
Junior Creditor and the Borrower, such agreement or understanding shall be
subject to this Agreement.

 

Section 3.  Permitted Payments.  Notwithstanding the provisions of Section 2
above, until the Senior Creditor gives the Junior Creditor written notice (in
the manner set forth below) of the occurrence of an Event of Default or a
Default, and provided that:

 

(i)                                         there shall not then exist any
breach of this Agreement by the Junior Creditor which has not been waived, in
writing, by the Senior Creditor,

 

(ii)                                      at the time of the payment described
below no Event of Default exists and is continuing,

 

(iii)                                   the payment described below, if made,
would not give rise to the occurrence of any Event of Default,

 

(iv)                                  none of the events described in Section 5
has occurred, and

 

(v)                                     all obligations then due and payable
under the Lease (without acceleration) shall have been paid to Senior Creditor
in full,

 

Borrower may pay to the Junior Creditor and the Senior Creditor, and the Junior
Creditor and the Senior Creditor may accept from Borrower, interest and
principal payments, when due (without acceleration) and prepayments as provided
in Section 20(a) of this Agreement with respect to (y) with respect to Junior
Creditor, the Subordinated Note, and (z) with respect to Senior Creditor, the
May Discretionary Credit Note (“Permitted Payments”).

 

Section 4.  Subordinated Debt Owed Only to the Junior Creditor.  The Junior
Creditor warrants and represents that the Junior Creditor has not previously
assigned any interest in the Subordinated Debt, that no other Person owns an
interest in the Subordinated Debt (whether as joint holders of Subordinated
Debt, participants or otherwise) and that the entire Subordinated Debt is owing
only to the Junior Creditor.  The Junior Creditor further covenants that the
entire Subordinated Debt shall continue to be owing only to the Junior Creditor
unless it is assigned with the prior written consent of the Senior Creditor to a
Person who agrees with the Senior Creditor to be bound by the subordination
provisions set forth herein.

 

Section 5.  Priority.  In the event of (a) any distribution, division, or
application, partial or complete, voluntary or involuntary, by operation of law
or otherwise, of all or any part of the assets of the Borrower or the proceeds
thereof to the creditors of the Borrower or to their claims against the
Borrower, or (b) any readjustment of the debt or obligations of the Borrower,
whether by reason of liquidation, bankruptcy, arrangement, receivership,
assignment for the benefit of

 

5

--------------------------------------------------------------------------------


 

creditors or any other action or proceeding involving the readjustment of all or
any part of the Senior Debt or Subordinated Debt, or the application of the
assets of the Borrower to the payment or liquidation thereof, or (c) the
dissolution or other winding up of the business of the Borrower, or (d) the sale
of all or substantially all of the assets of the Borrower, then, and in any such
event, the Senior Creditor shall be entitled to receive indefeasible payment in
full of all of the Senior Debt prior to the payment of all or any part of the
Subordinated Debt.

 

Section 6.  Grant of Authority to Senior Creditor.  In order to enable the
Senior Creditor to enforce its rights hereunder in any of the actions or
proceedings described in Section 5, the Senior Creditor is hereby irrevocably
authorized and empowered, in its discretion, to file and present for and on
behalf of the Junior Creditor such proofs of claims or other motions or
pleadings as the Senior Creditor may deem expedient or proper to establish the
Senior Creditor’s entitlement of payment from, or on behalf of, the Junior
Creditor with respect to the Subordinated Debt and to vote such proofs of claims
in any such proceeding and to demand, sue for, receive and collect any and all
dividends or other payments or disbursements made thereon in whatever form the
same may be paid or issued and to apply the same on account of any of the Senior
Debt.  The Junior Creditor irrevocably authorizes and empowers the Senior
Creditor to demand, sue for, collect and receive each of the payments and
distributions described in Section 5 above and give acquittance therefor and to
file claims and take such other actions, in the Senior Creditor’s own name or in
the name of the Junior Creditor or otherwise, as the Senior Creditor may deem
necessary or advisable for the enforcement of this Agreement.  To the extent
that payments of distributions are made in property other than cash, the Junior
Creditor authorizes the Senior Creditor to sell such property to such buyers and
on such terms as the Senior Creditor, in its sole discretion, shall determine. 
The Junior Creditor will execute and deliver to the Senior Creditor such powers
of attorney, assignments and other instruments or documents, including
debentures (together with such assignments or endorsements as the Senior
Creditor shall deem necessary), as may be reasonably requested by the Senior
Creditor in order to enable the Senior Creditor to enforce any and all claims
upon or with respect to any or all of the Subordinated Debt and to collect and
receive any and all payments and distributions which may be payable or
deliverable at any time upon or with respect to the Subordinated Debt, all for
the Senior Creditor’s own benefit.

 

Section 7.  Payments Received by the Junior Creditor.   Except for Permitted
Payments, if the Junior Creditor receives any value, property, payment,
distribution, security, instrument or proceeds thereof upon or with respect to
the Subordinated Debt prior to the indefeasible payment in full of the Senior
Debt and termination of all financing arrangements between the Borrower and the
Senior Creditor, the Junior Creditor shall receive and hold the same in trust,
as trustee, for the benefit of the Senior Creditor and shall forthwith deliver
the same to the Senior Creditor in precisely the form received (except for the
endorsement or assignment by the Junior Creditor where necessary), for
application on any of the Senior Debt, due or not due and, until so delivered,
the same shall be held in trust by the Junior Creditor as the property of the
Senior Creditor.  In the event of the failure of the Junior Creditor to make any
such endorsement or assignment to the Senior Creditor, the Senior Creditor, or
any of its officers or employees, is hereby irrevocably authorized to make the
same.

 

6

--------------------------------------------------------------------------------


 

Section 8.  Continuing Nature of Subordination.  This Agreement shall be
effective and may not be terminated or otherwise revoked by the Junior Creditor
until the Senior Debt shall have been fully paid and discharged and all
financing arrangements between the Borrower and the Senior Creditor have been
terminated.  This is a continuing agreement of subordination and the Senior
Creditor may continue, at any time and without notice to the Junior Creditor, to
extend credit or other financial accommodations and loan monies to or for the
benefit of the Borrower in reliance hereon.  No obligation of the Junior
Creditor hereunder shall be affected by the dissolution, liquidation, death or
incapacity of, or written revocation by, the Junior Creditor or any other
subordinated party, pledgor, endorser, or guarantor, if any.

 

Section 9.  Bankruptcy Issues.  If the Borrower becomes the subject of
proceedings under the Bankruptcy Code and if the Senior Creditor desires to
permit the use of cash collateral or to provide financing to the Borrower under
either Section 363 or Section 364 of the Bankruptcy Code, the Junior Creditor
agrees that adequate notice of such financing to the Junior Creditor, if
required under applicable law, shall have been provided if the Junior Creditor
receives notice two (2) business days prior to entry of any order approving such
cash collateral usage or financing.  Notice of a proposed financing or use of
cash collateral shall be deemed given upon the sending of such notice to the
Junior Creditor in the manner specified in Section 14, below.  All allocations
of payments between the Senior Creditor and the Junior Creditor shall continue
to be made after the filing of a petition under the Bankruptcy Code on the basis
provided in this Agreement.  In the event that the Junior Creditor at any time
acquires any security for the Subordinated Debt, the Junior Creditor agrees not
to assert any right the Junior Creditor may have to “adequate protection” of the
Junior Creditor’s interest in such security in any Bankruptcy proceeding or to
seek relief from automatic stay, without the prior written consent of the Senior
Creditor.  The Junior Credit shall promptly deliver any form of adequate
projection it receives or the value thereof to the Senior Creditor.  The Junior
Creditor waives any claim the Junior Creditor may now or hereafter have against
the Senior Creditor arising out of the Senior Creditor’s election, in any
proceeding instituted under Chapter 11 of the Bankruptcy Code, of the
application of Section 1111(b)(2) of the Bankruptcy Code, and/or any borrowing
or grant of a security interest under Section 364 of the Bankruptcy Code by the
Borrower, as debtor in possession, or by a trustee.  To the extent that the
Senior Creditor receives payments on, or proceeds of any collateral for, the
Senior Debt which are subsequently avoided, invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any Bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
received, the Senior Debt, or part thereof, intended to be satisfied shall be
revived and continue in full force and effect as if such payments or proceeds
had not been received by the Senior Creditor.

 

Section 10.  Instrument Legend; No Amendments to Subordinated Instruments. 
Besides the Subordinated Note, the Junior Creditor will not agree to create any
additional Indebtedness (as defined in the Credit Agreement) owing from the
Borrower to the Junior Creditor, without sending a true and correct copy of all
Subordinated Debt Documents evidencing such Indebtedness to the Senior Creditor
contemporaneously with the creation of such Indebtedness.  Every instrument
evidencing Subordinated Debt (including, without limitation, the Subordinated
Note) shall be inscribed with a legend conspicuously indicating that payment
thereof is subordinated to the claims of the Senior Creditor pursuant to the
terms of this

 

7

--------------------------------------------------------------------------------


 

Agreement.  Upon request after the occurrence of an Event of Default, the
original of every instrument evidencing Subordinated Debt (including, without
limitation, the Subordinated Note) shall be promptly delivered to the Senior
Creditor.  The Junior Creditor will not agree to any amendment, restatement or
other modification of any instrument evidencing Subordinated Debt (including,
without limitation, the Subordinated Note), without the prior written consent of
the Senior Creditor.

 

Section 11.  Waivers.  The Senior Debt shall be deemed to have been made or
incurred in reliance upon this Agreement.  The Junior Creditor expressly waives
all notice of the acceptance by the Senior Creditor of the subordination and
other provisions of this Agreement and all other notices not specifically
required pursuant to the terms of this Agreement whatsoever, and the Junior
Creditor expressly waives reliance by the Senior Creditor upon the subordination
and other agreements as herein provided.  The Junior Creditor agrees that the
Senior Creditor has made no warranties or representations with respect to the
due execution, legality, validity, completeness or enforceability of the Credit
Agreement, or the collectability of the Senior Debt, and that the Senior
Creditor shall be entitled to manage and supervise its loans and other financial
accommodations to the Borrower without regard to the existence of any rights
that the Junior Creditor may now or hereafter have in or to any of the assets of
the Borrower.  The Junior Creditor agrees that the Senior Creditor shall have no
liability to the Junior Creditor for, and waives any claim which the Junior
Creditor may now or hereafter have against, the Senior Creditor arising out of
any and all actions which the Senior Creditor in good faith takes or omits to
take (including, without limitation, actions with respect to any security for
the Senior Debt, actions with respect to the occurrence of an Event of Default,
actions with respect to the foreclosure upon, sale, release, or depreciation of,
or failure to realize upon, any security for the Senior Debt and actions with
respect to the collection of any claim for all or any part of the Senior Debt
from any guarantor or other party) with respect to  or any other agreement
related to any Senior Debt or to the collection of the Senior Debt or the
valuation, use, protection or release of any security for the Senior Debt.

 

Section 12.  Senior Creditor’s Waivers.  No waiver shall be deemed to be made by
the Senior Creditor of any of its rights hereunder unless the same shall be in
writing signed on behalf of the Senior Creditor, and each waiver, if any, shall
be a waiver only with respect to the specific instance involved and shall in no
way impair the rights of the Senior Creditor or the obligations of the Junior
Creditor to the Senior Creditor in any other respect at any other time.

 

Section 13.  Financial Condition of Borrower; Other Actions by the Senior
Creditor.  The Junior Creditor hereby assumes responsibility for keeping
informed of the financial condition of the Borrower, any and all endorsers and
any and all guarantors of the Subordinated Debt and of all other circumstances
bearing upon the risk of nonpayment of the Senior Debt and/or the Subordinated
Debt that diligent inquiry would reveal.  The Junior Creditor hereby agrees that
the Senior Creditor shall have no duty to advise the Junior Creditor of
information known to the Senior Creditor regarding such condition or any such
circumstances.  In the event the Senior Creditor, in its sole discretion,
undertakes, at any time or from time to time, to provide any such information to
the Junior Creditor, the Senior Creditor shall be under no obligation (i) to
provide any such information to the Junior Creditor on any subsequent occasion,
(ii) to undertake any investigation not a part of its regular business routine,
or (iii) to disclose any

 

8

--------------------------------------------------------------------------------


 

information which, pursuant to its usual practices, the Senior Creditor wishes
to maintain confidential.  The Junior Creditor hereby agrees that all payments
received by the Senior Creditor may be applied, in whole or in part, to any of
the Senior Debt, as the Senior Creditor, in its sole discretion, deems
appropriate and assents to any extension or postponement of the time of payment
of the Senior Debt or to any other indulgence with respect thereto, to any
substitution, exchange or release of collateral which may at any time secure the
Senior Debt and to the addition or release of any other Person primarily or
secondarily liable therefor.

 

Section 14.  Notices.  All communications and notices provided under this
Agreement to any party shall be given in writing by manual delivery, facsimile
transmission, overnight courier or United States first class mail to such
party’s address shown on the signature page hereof, or to any party at such
other address as may be designated by such party in a notice to the other
parties.  All periods of notice shall be measured from the date of delivery
thereof if manually delivered, from the date of sending if sent by facsimile
transmission, from the first business day after the date of sending if sent by
overnight courier, or from four days after the date of mailing if mailed.

 

Section 15.  Governing Law and Construction.  THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES
THEREOF.

 

Section 16.  Consent to Jurisdiction.  AT THE OPTION OF THE SENIOR CREDITOR,
THIS AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE COURT
SITTING IN HENNEPIN COUNTY, MINNESOTA; AND THE JUNIOR CREDITOR CONSENTS TO THE
JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN
SUCH FORUMS IS NOT CONVENIENT.  IN THE EVENT THE JUNIOR CREDITOR COMMENCES ANY
ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY
ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT,
THE SENIOR CREDITOR AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED
TO ONE OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER
CANNOT BE ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

 

Section 17.  Waiver of Jury Trial.  THE JUNIOR CREDITOR, AND THE SENIOR CREDITOR
BY ACCEPTANCE HEREOF, IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT OR
UNDER ANY AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR WHICH MAY IN THE FUTURE
BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY CREDIT RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

9

--------------------------------------------------------------------------------


 

Section 18.  Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

Section 19.  Miscellaneous.

 

(a) This Agreement and the terms, covenants and conditions hereof shall inure to
the benefit of the Senior Creditor and its successors and assigns.  Nothing
contained in this Agreement, expressed or implied, is intended to confer upon
any Person other than the parties hereto and thereto any rights, remedies,
obligations or liabilities hereunder or thereunder.

 

(b) This Agreement sets forth the entire understanding of the parties hereto
relating to the subject matter hereof, and all prior understandings and
negotiations, written or oral, are merged into and superseded by this
Agreement.  Any modification, amendment or waiver of this Agreement or any
provision herein shall be binding upon the Senior Creditor only if contained in
a writing signed by or on behalf of the Senior Creditor.  No failure on the part
of the Senior Creditor to exercise and no delay in exercising any power or right
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any power or right preclude any other or further exercise thereof or
the exercise of any other power or right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

(c) The Junior Creditor hereby acknowledges that (i) it has been advised by
counsel to the extent Junior Creditor believes necessary in the negotiation,
execution and delivery of this Agreement, (ii) the Senior Creditor has no
fiduciary relationship to the Junior Creditor, and (iii) no joint venture exists
between the Junior Creditor and the Senior Creditor.

 

(d) All covenants, agreements, representations and warranties made in this
Agreement and in any certificates or other papers delivered by or on behalf of
the Junior Creditor pursuant hereto shall be deemed to have been relied upon by
the Senior Creditor and shall survive the execution and delivery of this
Agreement, and shall continue in full force and effect so long as any Senior
Debt remains outstanding and unpaid or any financing arrangement between the
Borrower and the Senior Creditor remains in effect.  All statements of fact
relating to the Junior Creditor contained in any certificate or other paper
delivered to the Senior Creditor at any time after the date hereof by or on
behalf of the Junior Creditor pursuant hereto or in connection with the
transactions contemplated hereby shall constitute representations and warranties
by the undersigned hereunder.

 

(e) This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument, and any of the
parties hereto may execute this Agreement by signing any such counterpart.

 

10

--------------------------------------------------------------------------------


 

Section 20.  Intercreditor Agreements.

 

(a) If the Borrower raises proceeds through the issuance of any capital stock or
other equity interest of the Borrower or other interest convertible into an
equity interest in the Borrower, then the Borrower shall pay to the Senior
Creditor and the Junior Creditor, when and as received by the Borrower and as a
mandatory pro tanto prepayment of all obligations owing to the Senior Creditor
and all obligations owing to the Junior Creditor, a sum equal to one hundred
percent (100%) of the net proceeds to the Borrower of the issuance of such
equity, payable: (i) until the Senior Debt is satisfied in full, one hundred
percent (100%) to the Senior Creditor and zero percent (0%) to the Junior
Creditor; and (ii) after the Senior Debt is satisfied in full, (x) fifty percent
(50%) to the Senior Creditor and fifty percent (50%) to the Junior Creditor for
so long as both are owed any obligations by the Borrower, or (y) if all
obligations to either the Junior Creditor or the Senior Creditor are satisfied,
then one hundred percent (100%) to either the Junior Creditor or the Senior
Creditor, whichever party has remaining obligations owed to them, as the case
may be; provided, however, that this mandatory prepayment obligation shall not
apply with respect to the first $50,000 in net proceeds received by the Borrower
from the exercise of any options or warrants which have been issued and are
effective as of July 1, 2003.

 

(b) All Subordinated Debt Collections received by the Senior Creditor or the
Junior Creditor (whether before or after the satisfaction in full of the Senior
Debt) shall be held by the Senior Creditor and the Junior Creditor in trust, as
trustee, for the benefit of the other and shall be divided and applied to the
Subordinated Debt as follows: (i) first, to the payment of all collection
expenses, including reasonable attorneys fees; and (ii) second, fifty percent
(50%) to the Junior Creditor and fifty percent (50%) to the Senior Creditor for
so long as both are owed obligations by the Borrower, and (iii) third, if all
obligations to either the Junior Creditor or the Senior Creditor are satisfied,
then one hundred percent (100%) to either the Junior Creditor or the Senior
Creditor, whichever party has remaining obligations owed to them by the
Borrower, as the case may be.

 

(c) In the event any Subordinated Debt Collections amount is subsequently
recovered from Senior Creditor or from Junior Creditor by the Borrower or the
Borrower as a debtor-in-possession, or by any trustee or receiver under any
applicable bankruptcy or insolvency law, such amount shall be reimbursed by
Junior Creditor and Senior Creditor according to the provisions of subsection
(b) immediately above.

 

(d) After the satisfaction in full of the Senior Debt, all decisions with
respect to any and all action and with respect to the pursuit of any and all
rights and remedies available to Senior Creditor and the Junior Creditor under
the May Security Agreement or applicable law shall be made jointly by Senior
Creditor and Junior Creditor.

 

11

--------------------------------------------------------------------------------


 

(e) Senior Creditor and Junior Creditor shall keep and maintain at all times,
all proper books of account, files and records, reflecting the Subordinated
Debt, which records shall be available for review by the other party upon
reasonable written notice.

 

(The signature page follows.)

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Subordination and Intercreditor Agreement has been
signed as of the date first set forth above.

 

 

/s/ Peter L. Hauser

 

 

PETER L. HAUSER

 

 

 

 

 

Address for Notice:

 

 

16913 Kings Court

 

 

Lakeville, MN  55044

 

 

 

 

 

PKM PROPERTIES, LLC

 

 

 

 

 

 

 

 

By:

  /s/ Paul Miller

 

 

Name:   Paul Miller

 

 

Its:  Chief Manager

 

 

 

 

 

Address for Notice:

 

 

PKM Properties, LLC

 

 

c/o Gracon Contracting, Inc.

 

 

606 24th Avenue South, Suite B12

 

 

Minneapolis, MN 55454

 

 

Attention:  Paul K. Miller

 

 

 

ACCEPTANCE AND ACKNOWLEDGMENT

 

The Borrower named above hereby accepts, and acknowledges receipt of a copy of,
the foregoing Subordination and Intercreditor Agreement and agrees that (a) it
will not pay any of the “Subordinated Debt” (as defined in the foregoing
Agreement) or grant any security therefor, except as the foregoing Agreement
provides, and (b) it is bound by and will comply with the mandatory prepayment
provisions with respect to the Senior Debt and the Subordinated Debt as provided
in Section 20(a) of the foregoing Agreement.

 

 

MEDICAL CV, INC.

 

 

 

 

 

By:

  /s/ Jules L. Fisher

 

 

Name:   Jules L. Fisher

 

Its:  Chief Financial Officer

 

13

--------------------------------------------------------------------------------